DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of liner configuration of Fig. 2 and liner/socket configuration of Fig. 9 in the reply filed on 2/10/2021 is acknowledged. 
Regarding the liner configuration, the examiner withdraws the restriction between figures 2 and 3. The election includes figures 1-3. Par. 0041 and 0042 of the specification describes the different species of figures 4 and 5 as embodiments. The examiner has deemed the embodiments as patentably distinct from figures 1-3.
Regarding the different liner/socket configurations, par. 0046 describes the elected embodiment, see par. 0046 “further exemplary embodiment”. Please read par. 0044-0049 of the specification stating they are different embodiments which have been deemed patentably distinct.  
Claims 20, 22, 25, 33 and 35 are withdrawn directed to non-elected species.
The requirement is still deemed proper and is therefore made FINAL.
Priority
This application repeats a substantial portion of prior Application No. 14/425,593, filed 9/13/2013, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should et seq.
The claim language wherein the fibers are “nonelastic” is given the filing date of the current application, 5/20/19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 24, 30, 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 30, “includes a surface property that engages an outer side of the liner” is unclear as to what is being claimed. A “surface property” is not clear if it even claims anything. 
Claim 24, “mesh-like” is indefinite.
Claims 36-38, “anti-slip feature” lacks antecedent basis.
Claim 37, “the tongue member being spaced proximal of a distal end of the anti-slip component” is not understood. The tongue member and the anti-slip component are the same thing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Wang teaches a prosthesis comprising:
 
    PNG
    media_image1.png
    441
    600
    media_image1.png
    Greyscale

a socket (frame 25) having a socket cavity, a distal region and a proximal region, the distal region and the proximal region configured to secure the prosthetic socket to the residual limb in a fixed orientation;
a liner (generally 30) configured to mount to the residual limb and be inserted with the residual limb into the socket cavity, a force to secure the liner to the residual 
The liner comprising a liner body (generally 30) having a proximal opening to receive the residual limb, a closed distal end (via 32 and/or 38) opposite the proximal opening, and a plurality of fibers (braided or loosely woven material, parafined canvas, leather, linen, etc. lines 106-110) which each comprise a nonelastic material (under anticipation, the listed materials are inherently nonelastic at some tension) and are arranged such that an elongation of the liner body in a longitudinal direction results in shortening of the liner body in a circumferential direction (inherent to the structure, also see lines 110-117).
Wherein the longitudinal direction extends from the proximal opening to the closed distal end, and the circumferential direction extends perpendicular to the longitudinal direction.
If not inherent, Butler et al teaches a prosthetic socket attachment device 

    PNG
    media_image2.png
    567
    448
    media_image2.png
    Greyscale
 which is used as an exterior liner for attaching a socket to a residual limb. The fibers are made of a carbon fiber braid. It is or would have been obvious to one having ordinary skill in the art that carbon fiber meets applicant’s unspecified “nonelastic” limitation to function as a Chinese finger trap as intended. It would have been obvious to one having ordinary skill in the art to have substituted the modern carbon fiber braid material as taught by Butler et al for the nonelastic material of Hanger to obtain predictable results. 
Claims 16-17 and 30-31, see strap 33.
Claim 18, laces 35.
Claim 19, at right angles before loading.

Claim 26, see figure 1.
Claim 27, see 31.
Claim 36, see at least 38, 32, 2.
Claim 38, anti-slip component 33, tongue is the upper portion of the frame or switch the interpretation.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 28 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Positively claims the residual limb.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/           Primary Examiner, Art Unit 3774